Citation Nr: 9908747	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of chip fracture of the left distal tibia (knee).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1991.  His awards and decorations include the 
Combat Action Ribbon and the Purple Heart Medal.

This case was previously before the Board, in January 1997, 
at which time, in addition to another determination, the 
issues of service connection for visual impairment, right 
wrist disability, back disability, and a skin disorder, were 
remanded for additional development, as was an increased 
rating for residuals of chip fracture of the left distal 
tibia.  

Subsequent to examinations requested in the 1997 remand, the 
RO, by rating action in August 1997, continued the denial of 
service connection for an eye disorder, granted service 
connection for right wrist strain (rated 10 percent), low 
back strain (rated 20 percent), and tinea versicolor 
(noncompensable), and assigned a 10 percent evaluation for 
left distal tibia chip fracture (knee).  The effective dates 
for the above grants were October 1, 1991.

In addition to the above, the August 1997 rating action 
assigned separate ratings for traumatic arthritis of the left 
shoulder, right knee and right foot, effective from January 
17, 1997.

The veteran, in a letter dated in September 1997, disagreed 
with the effective date assigned for the separate ratings for 
traumatic arthritis of the left shoulder, right knee, and 
right foot.  He also called attention to evidence for his 
PTSD claim, and noted that he was being treated for a skin 
disorder and would forward a letter from his dermatologist.  
In a separate letter dated in early October 1997, the veteran 
expressed his disagreement with the effective date for the 
arthritis of the right knee, left shoulder, and right foot.  
He enclosed letters concerning his PTSD, and from a 
podiatrist concerning treatment for both feet, and a document 
showing left wrist disability.  He requested compensation for 
PTSD, as well as left wrist and left foot disabilities.

The RO, in letters to the veteran in letters to the veteran 
in October 1997, informed him that as he was in receipt of 
military retired pay, the law did not allow the VA to pay a 
retiree retroactive benefits.  

The RO provided the veteran with a statement of the case 
(SOC), dated in November 1997, on effective dates for 
arthritis of the left shoulder, right knee and right foot.  A 
rating action later in November 1997 denied service 
connection for severe hallux limitus.  He was informed of the 
denial and his appellate rights the following month.  In a 
December 1997 rating action service connection was granted 
for PTSD (rated 30 percent from September 19, 1997), and 
tender left wrist/thumb scar (rated 10 percent from October 
9, 1997).  That same rating action increased the evaluation 
for left wrist disability to 10 percent, from October 9, 
1997.  The veteran was informed of the rating determinations 
and his appellate rights by correspondence dated February 9, 
1998.

The veteran's representative, in a written presentation dated 
February 3, 1999, showed as issues, earlier effective dates 
for the award of compensable evaluations for traumatic 
arthritis of the left shoulder, right knee and right foot.  
The Board does not find, however, that this communication can 
be deemed a timely substantive appeal to perfect an appeal as 
to these issues.  While the veteran's communication of 
September 1997 was a timely Notice of Disagreement with the 
assignment of the effective dates of these awards by the 
August 1997 determination, the veteran was provided a 
Statement of the Case in November 1997.  Thus, a timely 
substantive appeal had to be filed no later than August 1998.  
Clearly, the February 1999 communication is not timely.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1998). 

The only issues certified, and appropriately before the Board 
at this time are service connection for visual impairment, 
and increased rating for  residuals of chip fracture of the 
left distal tibia (knee).  See AB v. Brown, 6  Vet. App. 35 
(1993).  In regard to the veteran's reference to his skin 
disorder, in September 1997, he did not follow through with 
medical documentation from a dermatologist.  The Board can 
not reasonably find that this statement can be construed as 
an expression of dissatisfaction or disagreement and an 
intent to seek appellate review, as opposed to an intent to 
submit additional evidence.  Thus, it can not constitute a 
Notice of Disagreement with the August 1997 determination.  
38 C.F.R. § 20.201.  


FINDINGS OF FACT

1.  Refractive anisometropia amblyopia preexisted service.

2.  Refractive error is not is not a disease or disability 
for VA compensation benefit purposes.

3.  There is no competent medical evidence of any service 
related ocular disease, injury or trauma responsible for any 
decreased visual acuity.

4.  The service-connected left knee disability is principally 
manifested by complaints of pain on motion and use, mild 
atrophy, some crepitation and tenderness, some puffiness, and 
X-ray evidence of degenerative changes, with no instability 
or significant limitation of motion.








CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for visual 
impairment is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  An evaluation in excess of 10 percent for residuals of 
chip fracture of the left distal tibia is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Visual Impairment

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).


Factual Background

The veteran's service medical records show a long history of 
right eye amblyopia, sometime referred to as hyperopic (long-
sightedness) amblyopia (suppression of the central vision in 
one eye when the images from the two eyes are so different 
that they cannot be fused into one), and diagnosed as 
"refractive anisometropia amblyopia" (suppression of 
central vision due to an unequal refractive error) in March 
1991.  While there were some eye complaints in service, no 
ocular disease was demonstrated.  An August 1980 form shows 
that in regard to the veteran's application for appointment 
to WO (Warrant Officer) he did not meet the established 
standards, by reason of defective vision.  It was noted that 
he was physically qualified for retention as an enlisted 
member.  Later in August there was request for waiver, and a 
medical record in January 1981 shows the veteran's rank as 
WO-1.  

Physical examination by the VA in June 1993, including CT 
(computed tomography) scan of the head and orbits, showed no 
eye disability.  VA clinic records in 1993 refer to "laser" 
and "retina" clinic appointments.  Evaluation of the 
veteran's eyes in July and August 1993, including CAT scan of 
the head, and noted progressive visual loss, probable 
amblyopia.

The veteran provided testimony before a member of the Board, 
sitting at Washington, D. C., in December 1996.  At that time 
he testified that he wore glasses before service, and had to 
have "certain eyesight" to qualify for the rifle range but 
when he transitioned from enlisted to officer, in 14 years 
his eyesight had become so bad the he was refused appointment 
as an officer and had to get a waiver.  He believed his eyes 
had progressively worsened and "became worse than they 
really should have," Transcript(T.) p. 8.  Reference was 
made to the diagnosis of refractive error, the veteran denied 
knowing what lazy eye was, and that he had been seen for an 
eye disability by anyone except VA and a military facility 
since service, T. p. 15.  He reported that even with changes 
in his glasses he still had vision problems, and that an 
optometrist told him that if he ever lost his good eye he 
would be legally blind, T. p.16.

Per the January 1997 Board remand, the veteran was provided 
eye examination in May 1997.  It was noted that the veteran 
believed that in his 25 years in the military his vision had 
worsened.  He related no history of injuries or trauma, or 
any other problems specifically related to his military 
service and his eyes.  He reported that his left eye had 
always been good but his right eye had been weak.  As far 
back as high school he remember being told his right eye was 
"lazy" but it would not get worse.  The veteran believed 
that it had gotten worse.  He also remembered doctors in the 
military trying patching therapy to strengthen the right eye, 
and being told by a Navy doctor in 1982 that he was legally 
blind in the right eye.  

The examiner found that "[e]ntering visual acuities without 
glasses were 20/400 in the right eye.  With his habitual 
glasses, he had 20/400 in the right eye and 20/30 in the left 
eye."  Physical examination showed pupils to be equal, 
round, and reactive to light and there was no afferent 
pupillary defect.  Extraocular muscles were full and intact.  
Confrontational fields appeared full and intact with no 
significant restrictions noted in either eye.  Cover test 
evaluation revealed a constant small angle esotropia of the 
right eye.  Near vision with his habitual glasses was J-16 in 
the right eye and J-1 in the left eye at 16 inches.  
Refraction revealed a moderate hyperopic refractive error in 
the right eye that corrected his vision to 20/400.  In the 
left eye, myopic and astigmatic refractive error corrected 
his vision to 20/20.  

Slit lamp examination revealed healthy ocular structures and 
was essentially unremarkable.  Intraocular pressures were 
normal.  Dilated retinal examination revealed healthy 
internal ocular structures, specifically a healthy CD (cup to 
disc ratio) with no evidence of optic atrophy and no evidence 
of pallor.  Macular evaluation was clear in both eyes and a 
sharp foveal reflex was noted.  Vasculature was healthy and 
intact and the vitreous was clear.  Posterior pole was 
healthy and intact, and peripheral evaluation revealed no 
evidence of holes, tears, or detachments of the retina.  

The examination impressions were myopic refractive error, 
left eye, giving a BVA (best visual acuity) of 20/20 with 
glasses; and decreased BVA of the right eye measured at 
20/400, no improvement could be made with refraction beyond 
20/400.  

The examiner reported that pertinent examination findings 
included a small angle constant esotropia with moderate 
hyperopia in the right eye, which would be consistent with a 
diagnosis of long standing amblyopia or lazy eye.  Careful 
history supported this diagnosis of amblyopia as the veteran 
could remember being told of this lazy eye as a teenager and 
by military doctors in the 70's.  Review of the 1993 ocular 
records indicates a best visual acuity of 20/400 in the right 
eye and 20/25 in the left eye.  There had been no change 
since 1993; furthermore, his general medical eye examination 
revealed healthy eyes that were organically sound and no 
evidence of ocular disease.  It was further noted that the 
extensive medical work-up in 1993 were negative and the 
current examination and history supported a diagnosis of poor 
acuity in the right eye secondary to refractive and 
strabismic amblyopia, or lazy eye.  


Analysis

Essentially the veteran, who was wounded in combat on 
multiple occasions, contends that service connection is 
warranted because he was initially determined not to meet the 
physical standards for Warrant Officer, by reason of 
defective vision, after a protracted period of service.  The 
Board can readily understand the veteran's reasoning as to 
this claim; nor does the Board have any doubt that the 
veteran has pursued this matter based on a good faith 
personal belief in the merit of the claim.  The Board must 
reluctantly conclude, however, that this matter is entirely 
controlled by the medical evidence of record and the 
governing law and regulations.  The crux of this matter is 
that the veteran has not submitted, and the record does not 
otherwise contain, any medical evidence showing that he has 
decreased visual acuity due to any disorder for which 
compensation benefits are provided that is related to his 
active military service.  The veteran himself as a lay party 
does not possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to service, and his claims of medical causation 
are of no probative value.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

With respect to the diagnoses of refractive error, the 
controlling regulation specifically provides that refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  Thus, there is a legal bar to the grant of service 
connection for refractive error of the eye.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The veteran's refractive anisometropia amblyopia pre-existed 
service and it is not contended otherwise.  The veteran 
believes his visual acuity declined as a result of service.  
In regard to aggravation of the pre-existing visual 
impairment during service, 38 C.F.R. § 3.306 provides a 
rebuttable evidentiary presumption of aggravation if the 
veteran provides evidence of symptomatic manifestations 
during service.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994).  While the veteran is competent to provide evidence as 
to manifestations perceptible to a lay party, such as a 
general decease in visual acuity, he is not competent to 
relate those manifestations to an underlying disability that 
is itself not perceptible to a lay party.  Clearly, 
refractive error, including refractive anisometropia 
amblyopia, is not a disability that a lay party can identify.  
Thus, there is a threshold question in this matter as to 
whether the veteran's lay evidentiary assertions can 
establish a worsening of a specific eye disability in service 
where there are multiple medical diagnoses of record for his 
eyes.  The Board is compelled to rule first that, on the 
facts of this case, the veteran's lay evidentiary assertions, 
standing alone, could not establish a worsening of 
manifestations of refractive error or refractive 
anisometropia amblyopia.  Even if the veteran's ability to 
establish manifestations of refractive error or refractive 
anisometropia amblyopia with lay testimony was to be conceded 
on this record, the RO notified the veteran that amblyopia is 
a congenital or developmental defect, and not subject to 
service connection on that basis.  This is in accordance with 
the provisions of 38 C.F.R. § 3.303(c), which provides that 
congenital and developmental defects, including refractive 
error, are not diseases or injuries for purposes of 
applicable legislation.  Thus, even though the RO called the 
amblyopia a congenital or developmental defect rather than 
refractive error, the result is the same as there is a 
Sabonis legal bar to service connection for congenital or 
developmental defect as well as refractive error.

With reference to the veteran being told in high school that 
his right eye was "lazy but it would not get worse," it is 
not clear if he was provided such information by a doctor, 
optometrist, or family member.  Even if the veteran affirms 
that it was a doctor or optometrist that told him his eye 
would not get worse, such hearsay medical evidence does not 
constitute medical evidence necessary for a well-grounded 
claim.  Nor would it be competent evidence to establish a 
different etiology of amblyopia.   Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In regard to being told that with only sight 
in the right eye, he would be legally blind, this too is 
hearsay, and not probative, as the question is whether the 
veteran has right eye disability other than refractive error 
including the amblyopia.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, even if the RO could be 
deemed to have resolved this issue on the merits whereas the 
Board finds that the appellant's claims lack legal merit, any 
error by the RO is harmless and he is not prejudiced.  
Bernard v. Brown, 4 Vet.App. 384, 394 (1993); Meyer v. Brown, 
9 Vet.App. 425 (1996).


Left Knee

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. 4.20 (1998).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999. 
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet. No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions. When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy. In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289." In this way, 
the exact source of each rating can be easily identified. In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature. 
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1998)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998)

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are 
related considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple 
involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal 
and tarsal joints of the lower extremities, 
the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity 
with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, 
ratable on disturbance of lumbar spine 
functions.  38 C.F.R. § 4.45 (1998).

With any form of arthritis painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be careful noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing an, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved in noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010, 5003 (1998).

Painful motion of a major joint or a minor joint group caused 
by degenerative arthritis, established by X-ray, warrants a 
10 percent rating, even in the absence of limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Arthritis and instability of the knee can be rated 
separately.  VAOPGCPREC 23-97

Impairment of the knee, manifested by recurrent subluxation 
or lateral instability, severe, warrants a 30 percent 
evaluation, while moderate impairment is assigned a 20 
percent rating.  Slight impairment of the knee warrants a 10 
percent evaluation.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1998)

Limitation of flexion of the leg, with flexion limited to 60 
degrees, or extension limited to 5 degrees, a noncompensable 
rating is assigned.  With flexion limited to 45 degrees or 
extension limited to 10 degrees, a 10 percent rating is 
granted.  When flexion is limited to 30 degrees, or extension 
limited to 15 degrees, a 20 percent rating is warranted.  
38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261 (1998).


Factual Background

Service medical records show injury to the left knee, to 
include arthroscopic examination in 1980.  

When examined by the VA in June 1993, the veteran's 
complaints included bilateral knee pain and discomfort, 
aggravated by exertion, prolonged standing.  Occasional 
limping was noted.  Physical examination showed no swelling 
or deformity, atrophy, tenderness of the muscles, or flexion 
and extension contractures.  Flexion of the left knee was to 
110 degrees, with extension to zero degrees.  On the right, 
flexion was to 90 degrees with extension to zero degrees.  
The pertinent diagnosis was discomfort in both knees with 
restricted range of motion of the right knee.

Rating action in December 1993 granted service connection for 
residuals of chip fracture of the left distal tibia, rated 
noncompensable, from October 1, 1991, Diagnostic Codes 5299, 
5257.

A VA clinic record dated in August 1993, noted the complaint 
of swelling in the knees at times.  In September he 
complained of weakness and pain in both knees, and on 
observation he had good muscle strength and no atrophy.

The veteran, in hearing testimony in December 1996, reported 
that since retirement his only treatment for the knee is 
"painkillers," and he had 4 jobs.  He could not stand and 
be on his feet too long, and he walked with a noticeable limp 
because of his right knee.  He reported having to shift his 
weight from the left to the right, T. pp. 9 and 10

During VA examination in May 1997, it was recorded that the 
veteran had daily left knee symptoms, walking and at rest.  
Weather increased the symptoms.  Intermittent puffiness and 
buckling but no fall were noted.  Negotiating steps increased 
symptoms, and surgery for the left knee was recommended 4 
months before.  On physical examination the veteran was 5 
feet 5 and 3/4 inches in height, and he weighed 280 pounds.  He 
ambulated without crutches or braces but had a right limp.  
Heel walk increased symptoms in the lower torso and lower 
extremities.  

Examination of the left knee revealed motion from 0 to 135 
degrees, with patellar femoral crepitation.  Mc Murray's sign 
was negative.  There was tenderness about the medical and 
lateral joint fissures and medical and lateral articular 
facets of the patellas.  There was mild decreased bulk in the 
vastus medialis of the left knee, compared to the right, 
thought manual testing revealed good strength but increasing 
pain.  There was no instability in the knee.  Mild puffiness 
was evident in the suprapatellar pouch.  A total body scan 
revealed mildly increased uptake in the knees, right greater 
than left, consistent with degenerative arthritis.  X-ray 
studies of the left knee showed normal mineralization of bony 
structures; joint space was preserved; and calcifications 
"projectioning" at the area of medial femoral epicondyle were 
noted, as was a small spur at the superior aspect of the 
patella.  The pertinent diagnosis was post-traumatic 
degenerative changes involving both knees with symptomatic 
arthrofibrosis/arthrosis with mild synovitis.  The examiner 
noted that secondary to continued use and varying activities 
both at home and at work, as pain increased, swelling "can" 
increase, and decreased range of motion resulting in 
limitation of use, limitation of range of motion, 
fatigability and weakness for the symptomatic areas including 
the knees.

A rating action in August 1997 assigned a 10 percent 
evaluation for left distal tibia chip fracture, from October 
1, 1991.  Rating memorandum noted that the examiner believed 
there was functional loss.  The Board notes that service 
connection is also in effect for traumatic arthritis of the 
right knee, rated 20 percent, and traumatic arthritis of the 
right foot rated 10 percent.  The veteran also has severe 
hallux limitus, but this disability is not service connected.

Analysis

The service-connected left knee disability is rated as 
analogous to knee impairment manifested by instability or 
subluxation, Diagnostic Code (DC) 5257.  DC 5257 is not 
predicated on loss of range of motion, and thus 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. (1996).  The Board notes that 
while the veteran subjectively complains of buckling, 
examination of the left knee has not revealed any 
instability.  It does not appear that the current 10 percent 
evaluation is based on any instability of the left knee, and 
thus a higher evaluation under that DC would be precluded.  
Indeed, the Board finds the selection of this DC is 
questionable given the current evidence or record.

The May 1997 examination showed range of motion of the left 
knee from zero to 135 degrees, just 5 degrees short of full 
extension based on 38 C.F.R. § 4.71, Plate II.  The veteran 
has minimal, if any, limitation of motion of the left knee, 
and he certainly does not meet any of the criteria for an 
increased evaluation based on limitation of motion, DC's 
5260-61.  

X-ray studies of the left knee have shown degenerative 
changes, manifested by projecting calcifications at the area 
of medial femoral epicondyle, and a small spur at the 
superior aspect of the patella.  A body scan noted increased 
up-take, reported to be consistent with "degenerative 
arthritis."  Noteworthy is the fact that the X-ray studies 
of the left knee showed normal mineralization of bony 
structures, and joint space was preserved.  However, 
presuming that the post-traumatic degenerative changes in the 
left knee qualify as arthritis, a 10 percent evaluation can 
be assigned based on the complaints of painful motion of the 
left knee.  See Lichtenfels; DC 5010.  

In regard to an increased rating for the left knee, the 
presence of painful motion invokes consideration of §§ 4.40, 
and 4.45, and 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use including during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, DC 5003 and 5010 use 
limitation of motion and painful motion as a basis for 
assignment of a rating, and in Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995), DC 5003 was to be "read in conjunction 
with" section 4.59 and that DC 5003 was "complimented by" 
section 4.40.  

In this instance, the physical findings for limitation of 
function of the left knee only include mild decreased bulk in 
the vastus medialis of the left knee, without any apparent 
loss of strength, and mild puffiness evident in the 
suprapatellar pouch.  In other words, there are objective 
findings to support the subjective complaints of left knee 
functional loss due to pain, but those objective findings do 
not disclose a level of disability beyond that recognized by 
a ten percent evaluation under DC 5003, which would appear to 
best match the current manifestations.  Furthermore, in 
regard to the subjective complaints of pain and discomfort, 
the Board notes that the record also discloses right knee and 
foot disabilities, which are separately service connected and 
compensated, and the presence of bilateral severe hallux 
limitus which is not service-connected.  Functional loss due 
to pain from these disabilities can not be considered for 
purposes of rating the service connected left knee 
disability.  38 C.F.R. § 4.14. 

There have been no requirements for hospitalization due to 
the left knee since 1980, he does not receive ongoing 
treatment specifically for the left knee, and the left knee 
does not present an exceptional or unusual disability 
picture.  Overall, the Board finds that the objective left 
knee disability and current functional limitation is 
contemplated by the assigned evaluation.

While the veteran is competent to recite his symptoms, he is 
not shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to his service-connected disability, and his 
claims of medical causation are of limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given the 
above fundamental facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against the claim.



ORDER

Service connection for visual impairment is denied.

An increased evaluation for residuals of chip fracture of the 
left distal tibia is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

